Citation Nr: 1416813	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  97-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include degenerative joint disease (DJD), claimed as secondary to service-connected pes planus.

2.  Entitlement to service connection for bilateral foot and leg muscle damage under 38 C.F.R. § 4.73, Diagnostic Code 5310, based on dysfunction of the posterior tibial tendons, as secondary to pes planus.

3.  Entitlement to service connection for bilateral foot and leg muscle damage under 38 C.F.R. § 4.73, Diagnostic Code 5311, based on loss of muscles of the calf, as secondary to pes planus.

4.  Assignment of appropriate initial disability ratings for bilateral foot and leg muscle damage, based on bilateral dysfunction of the posterior tibial tendons under 38 C.F.R. § 4.73, Diagnostic Code 5310, and for loss of muscles of the calf under 38 C.F.R. § 4.73, Diagnostic Code 5311.

5.  Assignment of effective dates for the award of service connection for bilateral foot and leg muscle damage, based on bilateral dysfunction of the posterior tibial tendons under 38 C.F.R. § 4.73, Diagnostic Code 5310, and for loss of muscles of the calf under 38 C.F.R. § 4.73, Diagnostic Code 5311.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 1998, the Veteran and a witness testified at a Travel Board hearing in St. Louis, Missouri, before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.

In an August 1999 decision, the Board denied in pertinent part the Veteran's claim for service connection for a bilateral ankle disorder claimed as secondary to pes planus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2001 order, vacated the Board's decision and remanded the matter for VA to obtain additional evidence and for readjudication of the claim.  In June 2003, the Board remanded the case for further development and for the RO to readjudicate the issue on appeal.

In February 2005, this case was again before the Board, which again denied the claim in pertinent part.  The Veteran appealed this decision to the Court which, in a July 2007 Memorandum Decision, vacated the Board's decision and remanded the matter for VA to obtain additional evidence and for readjudication of the claim.

In March 2008, this case was again before the Board, which remanded the case for another Board hearing.  The Veteran had requested a new hearing before another Veterans Law Judge because the Veterans Law Judge who presided over his July 1998 hearing was no longer employed by the Board.  

In May 2008, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2010, this case was again before the Board and was remanded for further development.

In March 2012, the Board issued a decision, which in pertinent part denied the claim.  The Veteran appealed this decision to the Court.  In a July 2013 Memorandum Decision, the Court reversed the Board's March 2012 decision as to its denial of service connection for a bilateral ankle disorder and directed the Board to grant service connection.  The Court also awarded service connection for bilateral foot and leg muscle damage under 38 C.F.R. § 4.73, Diagnostic Code 5310, based on dysfunction of the posterior tibial tendons, and a separate award under Diagnostic Code 5311 based on loss of muscles of the calf, and remanded these matters to the Board for the prompt assignment of appropriate disability ratings and effective dates.

Although the issues of appropriate initial disability ratings and effective dates following the award of service connection for bilateral foot and leg muscle damage, based on bilateral dysfunction of the posterior tibial tendons and loss of muscles of the calf, under 38 C.F.R. § 4.73, Diagnostic Codes 5310 and 5311, have not been adjudicated by the RO and not properly on appeal, the Court, in its July 2013 Memorandum decision, remanded these issues to the Board and directed the Board to assign appropriate disability ratings and effective dates for these disabilities.  As such, the issues are listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of appropriate initial disability ratings and effective dates following the award of service connection for bilateral dysfunction of the posterior tibial tendons under 38 C.F.R. § 4.73, Diagnostic Code 5310 and for bilateral loss of muscles of the calf under 38 C.F.R. § 4.73, Diagnostic Code 5311 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A bilateral ankle disability, currently diagnosed as degenerative joint disease, is proximately due to pes planus.

2.  Bilateral dysfunction of the posterior tibial tendons, is proximately due to pes planus.

3.  Bilateral loss of muscles of the calf is proximately due to pes planus.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the ankles have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for bilateral dysfunction of the posterior tibial tendons have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for entitlement to service connection for bilateral loss of muscles of the calf have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the claims decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error is harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Bilateral Ankle Disability

In the July 2013 Memorandum Decision, the Court found that uncontroverted evidence indicated that the Veteran has suffered anatomical changes to his ankles in the relationship to the foot and leg because of his flat feet and that the pronation of his feet that existed since 1956 is causing "chronic abnormal motion" in his joints.  To that effect, the Court cited the June 2004 opinion report from the Veteran's private podiatrist, Dr. Russel T. Dirksen, which stated that "[l]ong-term overpronation, as documented by the onset of these flatfoot changes since [the Veteran's] military service in the 1950s, has certainly caused chronic abnormal motion in [(the feet and ankles)] joints as well as has understandably caused arthritic exacerbation...."

The Court also considered that the Veteran's private podiatrist foot surgeon, Dr. Reed's 1977 and 1997 reports explaining the physical abnormalities and deviations in the Veteran's ankle and legs and noting the Veteran's subjective symptoms relating pain in the mid-tarsal joint up the lateral aspect of the leg in to the hip.

Based on the foregoing, the Court reversed the Board's March 2012 decision in regard to service connection for a bilateral ankle disorder and instructed the Board to grant service connection for the Veteran's bilateral ankle disability, as secondary to his service-connected bilateral pes planus.  See Rose v. West, 11 Vet. App. 169, 171 (1998) (reversing Board decision and remanding for Board to award service connection where no evidence rebutting medical evidence of nexus existed).

The medical evidence shows diagnoses of minimal degenerative changes in the right ankle and mild degenerative changes in the left ankle, as reflected in a May 2010 VA radiology report.  Therefore, service connection is warranted for degenerative joint disease of the bilateral ankles as proximately due to service-connected pes planus.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.

Additional Considerations Pertaining to the Foot and Leg

Additionally, the Court found that there was undisputed evidence of record that demonstrated that the Veteran suffers from bilateral dysfunction of his posterior tibial tendons that is due to or a part of his pes planus.  Specifically, the Court referred to a private orthopedic specialist, Dr. Robert Mahnken's medical letter reports, dated in April 2008, October 2008 and June 2009, confirming by MRI "pes planus abnormality in the posterior tibial tendon near its insertion on the tarsal navicular" and diagnosing "posterior tibial tendon dysfunction with acquired flatfoot in [the Veteran's] left foot."  The Court noted that this condition was recognized in VA regulations as being an "important plantar structure" in the functioning of "Group X" muscles of the foot and leg under 38 C.F.R. § 4.73, Diagnostic Code 5310.

Further, the Court found that there was undisputed evidence of record that the Veteran suffers from bilateral loss of muscles of the calf as a result of pes planus, and granted service connection for this condition under 38 C.F.R. § 4.73, Diagnostic Code 5311.  Concerning this, a July 2008 VA examination showed "severe pes planus with loss of muscle in the [left] foot and into the calf," "very little, almost no voluntary motion," and painful motion on passive range of motion of the left foot.  Regarding the right foot, the examiner noted "less loss of muscle, but [the Veteran] does have instability and weakness and he also has tenderness on palpation of the arch and the instep and below the malleoli..."

The Board is bound by the findings contained in the Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Accordingly, service connection for bilateral dysfunction of the Veteran's posterior tibial tendons and for bilateral loss of muscles in the calf is warranted as secondary to service-connected pes planus.


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral ankles is granted.

Entitlement to service connection for bilateral dysfunction of his posterior tibial tendons is granted.

Entitlement to service connection for bilateral loss of muscles of the calf is granted.


REMAND

In the July 2013 Memorandum Decision, the Court remanded the case for the assignment of appropriate disability ratings and effective dates following the award of service connection for bilateral dysfunction of his posterior tibial tendons and for bilateral muscle damage in his feet and legs.  The Board's jurisdiction does not permit it to make such determinations in the first instance.  The Veteran must be afforded de novo consideration of these matters by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issues of appropriate initial disability ratings and effective dates for the award of service connection for bilateral foot and leg muscle damage, based on bilateral dysfunction of the posterior tibial tendons under 38 C.F.R. § 4.73, Diagnostic Code 5310, and loss of muscles of the calf under 38 C.F.R. § 4.73, Diagnostic Code 5311.

2.  Obtain any updated VA treatment records from the VA Medical Center in Fayetteville, Arkansas, and any associated outpatient clinics dated from January 2011 to the present.  All records and/or responses received should be associated with the claims file.

3.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of appropriate initial disability ratings and effective dates for bilateral foot and leg muscle damage, based on bilateral dysfunction of the posterior tibial tendons under 38 C.F.R. § 4.73, Diagnostic Code 5310, and loss of muscles of the calf under 38 C.F.R. § 4.73, Diagnostic Code 5311.  In the notice and Statement of the Case, remind the Veteran that in order to vest the Board with jurisdiction over the issues, a timely substantive appeal to the RO's rating decision assigning the initial ratings and effective dates, must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to the issues, return the issues to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


